Citation Nr: 1235949	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for seizures, residuals of a head injury.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tension headaches.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board observes that the rating decision included the issues of entitlement to service connection for epilepsy and a disability of the nervous system.  However, the Board notes that the Veteran, in his testimony before a Decision Review Officer at the RO in November 2011, indicated that he considered epilepsy and a disability of the nervous system to be part and parcel of his petition to reopen his previously denied claim of entitlement to service connection for seizures, residuals of a head injury.  Thus, the issues are as characterized above.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  A July 1989 rating decision denied the Veteran's claims of entitlement to service connection for residuals of a head injury and tension headaches on the basis that there was no evidence of record showing the conditions were related to service.  

2.  A July 1994 rating decision denied the Veteran's claim of entitlement to service connection for seizures on the basis that there was no evidence of record showing the condition was related to service.  

3.  A January 2004 rating decision denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for seizures, residuals of a head injury, on the basis that the Veteran submitted no new and material evidence.

4.  Additional evidence submitted since July 1989 on the issues of service connection for tension headaches does not raise a reasonable possibility of substantiating the claim.  

5.  Additional evidence submitted since January 2004 on the issue of service connection for seizures, residuals of a head injury, does not raise a reasonable possibility of substantiating the claim.  

5.  The preponderance of the evidence is against a finding that the Veteran currently has a back disability that is related to his military service.

6.  The preponderance of the evidence is against a finding that the Veteran's hepatitis C is related to his military service.






CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for seizures, residuals of a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for tension headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  A back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in May 2008 and June 2008, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's petitions to reopen his claims of entitlement to service connection and the evidence necessary to substantiate his claims for service connection, and the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The letters specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection, including those elements that were found insufficient in the previous denials of his claims for seizures, residuals of a head injury, and tension headaches (May 2008 letter).  In addition, the letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), and records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran has not been examined by VA in connection with his claims.  In this regard, the Board notes that the Veteran has petitioned VA to reopen this previously denied claims; however, as will be explained below, the Veteran has not submitted new and material evidence, and as such, no examination is required.  The Veteran has not been examined by VA in connection with his claim for back disability, but as will be explained below, the Veteran has not provided any evidence that he currently has a back disability.  Regarding his claim for hepatitis C, the Veteran has not asserted an in-service cause of his hepatitis C.  Therefore, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to his claims.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


New and Material Evidence

Legal Criteria

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, the Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  The Veteran filed his application to reopen his previously denied claims for seizures, residuals of a head injury, and tension headaches in May 2008.   

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

The Board initially notes that the Veteran's current claims involving seizures, residuals of a head injury, and tension headaches, are grounded upon the same factual bases as his prior claim, which were most recently denied by the RO in July 1989 and January 2004 decisions.  Those decisions are final.  Generally, it is appropriate for the Board to consider the claims as a request to reopen the previously denied claims rather than original claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  The Board would further point out that this case is distinguishable from the concerns raised by the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in that the Veteran's previously asserted claims are acknowledged to be variations of the current claims that have been pursued on a "piece-meal basis" as opposed to the situation where his previously pursued claims were initially somewhat vague and VA has unduly narrowed their scope in order to avoid reopening the claims.  

In this case, the RO did not find that there was new and material evidence sufficient to reopen the Veteran's claims.  However, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  

In the July 1989 rating decision, the RO denied claims of entitlement to service connection for residuals of a head injury and tension headaches; the RO found that there was no evidence that the Veteran had any residuals of a head injury and that his tension headaches were a developmental abnormality.  The rating decision noted that, although the Veteran had hit his head in the barracks, there was no evidence of head trauma or residuals.  The Veteran complained of headaches due to the head injury, but the Veteran's headaches were found to be tension headaches, which were not considered a disability.  In July 1994, the Veteran's claim for seizures as residuals of a head injury was denied on the basis that there was no evidence that the Veteran's seizures were residuals of, or otherwise, related to the Veteran's June 1969 head injury; the RO noted that the Veteran gave a history of seizures beginning after an assault in 1988.

The Veteran's petition to reopen his claim for seizures, residuals of a head injury, was most recently denied in a January 2004 rating decision.  The RO denied his petition to reopen a claim for seizures, residuals of a head injury, on the basis that the evidence submitted by the Veteran demonstrated continued treatment for seizures, but did not show a relationship between his seizures and his service.

Since the RO's July 1989 and January 2004 decisions, the Veteran has submitted additional evidence in support of his petitions to reopen.  In multiple statements and testimony before the DRO, the Veteran asserts that he had a head injury during service which lead to a seizure disorder, including epilepsy and a nervous system disorder; in support of this assertion, he points to treatment records from the Farmington Department of Corrections and the Moberly Correctional Center, and VA treatment records.  Farmington Department of Corrections records show treatment for a convulsive disorder, with potential for altered cerebral functioning and knowledge deficit secondary to seizures, since 1989; the Veteran reported that seizure happened when he slept, and that he grinded his teeth, but did not have a grand mal seizure.  VA medical records dated show a history of a seizure disorder; a January 2009 treatment note states that he reported a history of 6 spells with recurrent whole body jerking with preservation of consciousness followed by somnolence, but that the Veteran does not take prescribed medication consistently.  None of these treatment records shows treatment for headaches.

The medical evidence added to the record since July 1989 and January 2004 is new because it had not previously been submitted; however, it is not considered material because the evidence could not reasonably substantiate the claim were it to be reopened.  More specifically, the new medical evidence is merely cumulative of the previous contentions of the Veteran and remains devoid of any indication that the Veteran's seizure, residuals of a head injury, are etiologically related to service; the evidence also still does not include any additional medical evidence relating the Veteran's claimed tension headaches to service.  VA treatment records and private treatment records from the correctional facilities do not provide any new information regarding the Veteran's head injury and headaches in service and constitute cumulative evidence.  The Veteran has not provided any additional medical evidence demonstrating that his seizure disorder, variously diagnosed, and his tension headaches, are causally or etiologically related to his military service, or the events therein.   In short, there is no additional evidence confirming the Veteran's assertions other than lay statements and argument that were previously considered.  

Similarly, the Board has considered the Veteran's statements asserting a nexus between his service and his seizure disorder and headaches.  However, the Veteran's own statements concerning his claims are cumulative of those that were before the RO in July 1989 and January 2004.  Merely reiterating previously made arguments, without independent verification of these assertions, is insufficient grounds to reopen the claim.  

In conclusion, the additional evidence considered in conjunction with the record as a whole does not raise a reasonable possibility of substantiating the claims for seizures, residuals of a head injury, and tension headaches.  In short, the Veteran's treatment records and statements do not demonstrate a causal relationship between his service in the military and his claimed seizures, residuals of a head injury, or his claimed tension headaches, nor do these records otherwise verify the circumstances of his service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

In conclusion, new and material evidence to reopen the Veteran's previously denied claim for service connection for seizures, residuals of head injury, and tension headaches has not been received subsequent to the last final RO decision.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claims are not reopened.


Service Connection

Legal Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

Analysis

The Veteran claims that he has hepatitis C and a back disability that were incurred during his service.  The Board initially points out that the Veteran's service treatment records do not show any treatment for hepatitis or a back disability; at separation, he denied experiencing jaundice and back problems, and the contemporaneous examination was normal.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

More recently, VA treatment records and private treatment records from the Farmington and Moberly correctional facilities indicate that the Veteran was diagnosed with hepatitis C in 1987.  VA treatment records also confirm treatment for back and neck pain beginning in 2008.  The Board notes that the Veteran did not report any continuity of symptomatology until he filed his claims in May 2008.  

Regarding the Veteran's back, the Board notes that there is no evidence of a disability; complaints of pain have been noted, but no diagnosis has been rendered with regard to the Veteran's back.  The VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, supra.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, supra; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, supra (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Although there are clearly indications of a diagnosis of hepatitis C in this case, and complaints of back pain, the preponderance of the evidence does not support the Veteran's contentions regarding the critical question of whether his hepatitis is related to his service.  The Board does not dispute the diagnosis of hepatitis or his complaints of back pain.  However, the Veteran has not provided any evidence that his hepatitis C is related to his service, or any evidence that he has a current back disability related to his service.  While the Board does not doubt the Veteran's current belief that he is entitled to service connection for hepatitis C and a back disability, the evidence does not demonstrate a current back disability or that his hepatitis C is linked to his service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

Here, the evidence in support of the Veteran's claims of entitlement to service connection for hepatitis C and a back disability consists solely of lay evidence, which the Board finds lacking in credibility due to the lack of any documented contemporaneous report of relevant symptoms are factors, denials of relevant symptoms at the time of separation from service, and statements of medical history identifying the onset of symptoms are diagnoses until long after service (the first diagnosis of hepatitis in 1987 and the first documented treatment for back complaints in 2008).  The Veteran has also not provided any medical evidence demonstrating that he currently has a back disability, or that his hepatitis C is causally related to service.

In summary, the preponderance against the evidence is against the claims of entitlement to service connection for hepatitis C and a back disability, and thus the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here.


ORDER

The petition to reopen the claim for service connection for seizures, residuals of a head injury, is denied.

The petition to reopen the claim for service connection for tension headaches is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a back disability is denied.


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


